Title: From Thomas Jefferson to Hugh Chisholm, 23 January 1809
From: Jefferson, Thomas
To: Chisholm, Hugh


                  
                     Sir 
                     
                     Washington Jan. 23. 09.
                  
                  In my letter of the 16th. I informed you that according to your request I had lodged 150. D. in the hands of Gibson & Jefferson subject to your order. I now inclose you an additional order on them for 157 D. 16c and tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               